DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Scope and meaning of limitation requiring “the deformable 5member requires a reduced clamp load to seal with the mating member than a conventional clamp load required to seal a non-deformable conventional fastener with a conventional mating member in a conventional fastening system” renders scope and meaning of the claim indefinite since it is not clear how/what structure of the claimed deformable fastening system is defined.  The limitation seems to rely on comparison of functionality or intended use of the claimed fastening system as compared to a ‘a conventional clamp load required to seal a non-deformable conventional fastener with a conventional mating member in a conventional fastening system’ without clear definition of what 
Accordingly, ‘as best understood’, the limitation appears to set forth a capability of the invention, if used with additional unclaimed elements in some undefined process of using to achieve some amount of sealing; the scope of the limitation only being determinable as compared to use of some other undefined and unclaimed ‘conventional’ fastening system.  It is not clear that any particular structure of the claimed invention is defined by the limitation whereby scope and meaning is not clear.
Similar consideration applies to limitations of claim 4. 
Additionally as regards claim 2, although bolt 100 is described as a ‘fastener’, the washer is not.  Accordingly, the scope and meaning of the claim is not clear since only the disclosed washer has geometry corresponding with claim 2 limitations for a ‘fastener’.
Additionally as regards claim 18, it is not clear what the scope and meaning of “staking material” should include.  ‘As best understood’, it refers to a material that can be deformed such as metal, wood, plastic, rubber for example.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,059,612 to Kuribayashi.
Kuribayashi ‘612 teaches limitations for a “deformable fastening system” – as shown and described, “comprising: a deformable member” – 10, “and a mating member” – 36, “that seals with the deformable member” – as shown and described, “wherein the deformable 5member requires a reduced clamp load to seal with the mating member than a conventional clamp load required to seal a non-deformable conventional fastener with a conventional mating member in a conventional fastening system” – One of ordinary skill in the art would recognize that the disclosed deformable member is capable of being clamped to form a seal and requiring less clamp load to seal than a non-deformable conventional fastener with a conventional mating member in a conventional fastening system that cannot form a seal by clamping for example since it is disclosed to form a seal upon clamping.  
As regards claim 2, ‘as best understood’, reference teaches further limitations of “the deformable member comprises:  10a fastener” – the deformable washer 10, “including at least one step” – the axial step formed by 18 relative to 16a, “having an inner portion having a first and a second side opposing the first side” – opposing maximum 
As regards claim 3, reference teaches further limitations of “when a first axial force is applied to the fastener, the first outer surface contacts the mating member at a required axial force to seal the deformable fastening system” – as shown and described.  
As regards claim 4, reference teaches further limitations of “first axial force applied to the fastener to reach the required axial force to seal the deformable fastening system is less than 24 220046609.1 28560/324422a second axial force applied to the conventional fastener to seal the conventional fastening system” – One of ordinary skill in the art would recognize that the disclosed deformable member is capable of being clamped to form a seal and requiring less clamp load to seal than a conventional fastening system that requires greater clamping force for example. 
As regards claim 7, reference teaches further limitations of “the fastener comprises: a washer having a uniform middle portion defining the inner portion” – the prior art central portion defined between surfaces 16a,b has a uniform thickness.  
As regards claim 8, reference teaches further limitations of “the washer comprises:  15a first thickness before installation into the deformable fastening system that equals the sum of a middle portion thickness measured longitudinally across the inform 
As regards claim 9, reference teaches further limitations of “the washer further comprises:  25220046609.1 28560/324422at least one second outer portion integrally formed with the uniform middle portion that protruding outwardly from the uniform middle portion second side defining a second outer surface bounded by a second outer maximum dimension less than the inner maximum dimension” – other outer portion defined by surface at 16b. 
As regards claim 14, reference teaches further limitations of “the mating member comprises:  26 220046609.1 28560/324422a non-deformable fastener having at least one outer portion, wherein the non-deformable fastener at least one outer portion contacts the deformable member to deform the deformable member” – including 36,44.  
As regards claim 15, reference teaches further limitations of “the non-deformable fastener comprises: a bolt having a shank and a head” – 36 as shown, “the head including an undersurface including at least one step defining the at least one outer portion” – including 42,44, “wherein the at least one step mates with the deformable member to deform the deformable member and continues to deform the deformable 10member until the outer portion contacts the deformable member at a desired clamp load” – as shown, described and otherwise inherent to structure of the prior art according to material characteristics.  

As regards claim 17, reference teaches further limitations of “the non-deformable fastener comprises: a clinch fastener that seals with and clinches the deformable member” – One of ordinary skill in the art would recognize that prior art bolt 36 anticipates broad limitation at least due to intended functionality of physically clinching the washer as disclosed wherein broad limitation has not clearly defined any particular structure that might be relied on to patentably distinguish from the well-known structure of the prior art. 
As regards claim 18, reference teaches further limitations of “the deformable member comprises: a staking material” – As best understood, the material of the prior art structure is intended to function for interference deformation as part of assembly and anticipates broad limitation. 
As regards claim 19, reference teaches further limitations of “the clinch fastener comprises: a bolt having a shank and a head, the head including an underside including at least one step defining the at least one outer portion, wherein the at least one step mates with the staking material to deform. clinch, and seal with the staking material” – as shown, described and otherwise addressed herein above.  
As regards claim 20, reference teaches further limitations of “the clinch fastener comprises: a retention groove, wherein when the bolt is staked through the staking material, a portion of the deformable staking material flows into the retention groove” – One of ordinary skill in the art would recognize that explicitly-disclosed assembly including deformation while pushing over larger diameter threads followed by the . 

Claim(s) 1-4, 6, 7, 9, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,241,422 to Heimovics.
Heimovics ‘422 teaches limitations for a “deformable fastening system” – as shown and described, “comprising: a deformable member” – 12, “and a mating member” – 10, “that seals with the deformable member” – as shown and described, “wherein the deformable 5member requires a reduced clamp load to seal with the mating member than a conventional clamp load required to seal a non-deformable conventional fastener with a conventional mating member in a conventional fastening system” – One of ordinary skill in the art would recognize that the disclosed deformable member is capable of being clamped to form a seal and requiring less clamp load to seal than a non-deformable conventional fastener with a conventional mating member in a conventional fastening system that cannot form a seal by clamping for example since it is disclosed to form a seal upon clamping.  
As regards claim 2, ‘as best understood’, reference teaches further limitations of “the deformable member comprises:  10a fastener” – the deformable washer 10, “including at least one step” – the axial tapered step from the maximum outside diameter to a minimum outside diameter at either side, “having an inner portion having a first and a second side opposing the first side” – opposite sides along the circumference of the axially-central large-diameter cylindrical-shaped portion of the washer, “wherein the inner portion is bounded by an inner maximum dimension” – the maximum outside 
As regards claim 3, reference teaches further limitations of “when a first axial force is applied to the fastener, the first outer surface contacts the mating member at a required axial force to seal the deformable fastening system” – as shown and described.  
As regards claim 4, reference teaches further limitations of “first axial force applied to the fastener to reach the required axial force to seal the deformable fastening system is less than 24 220046609.1 28560/324422a second axial force applied to the conventional fastener to seal the conventional fastening system” – One of ordinary skill in the art would recognize that the disclosed deformable member is capable of being clamped to form a seal and requiring less clamp load to seal than a conventional fastening system that requires greater clamping force for example. 
As regards claim 6, reference teaches further limitations of “the first outer portion comprises: a first taper defining a first tapered profile; and a first planar portion defining the first outer surface” – as shown.  
As regards claim 7, reference teaches further limitations of “the fastener comprises: a washer having a uniform middle portion defining the inner portion” – the prior art central portion has a uniform thickness corresponding with its cylindrical shape.  

As regards claim 12, reference teaches further limitations of “the at least one first outer portion comprises:  15a first taper defining a first tapered profile; and a first planar portion defining the first outer surface” – the tapered step extending from the central larger-diameter portion.  
As regards claim 13, reference teaches further limitations of “the at least one second outer portion comprises:  20a second taper defining a second tapered profile; and a second planar portion defining the second outer surface” – the other axial side’s tapered portion.  
As regards claim 14, reference teaches further limitations of “the mating member comprises:  26 220046609.1 28560/324422a non-deformable fastener having at least one outer portion, wherein the non-deformable fastener at least one outer portion contacts the deformable member to deform the deformable member” – One of ordinary skill in the art would recognize that capability for function as recited is inherent to the disclosed functionality.  
As regards claim 15, reference teaches further limitations of “the non-deformable fastener comprises: a bolt having a shank and a head” –as shown, “the head including an undersurface including at least one step defining the at least one outer portion” – including the angled step from central to outer portions of the undersurface, “wherein the at least one step mates with the deformable member to deform the deformable 
As regards claim 16, reference teaches further limitations of “the deformable member receives the bolt and comprises: a washer or a clamped component” – as shown and described.  
As regards claim 17, reference teaches further limitations of “the non-deformable fastener comprises: a clinch fastener that seals with and clinches the deformable member” – One of ordinary skill in the art would recognize that prior art bolt 10 anticipates broad limitation at least due to intended functionality of physically clinching the washer as disclosed wherein broad limitation has not clearly defined any particular structure that might be relied on to patentably distinguish from the well-known structure of the prior art. 
As regards claim 18, reference teaches further limitations of “the deformable member comprises: a staking material” – As best understood, the material of the prior art structure is intended to function for deformation as part of assembly and anticipates broad limitation. 
As regards claim 19, reference teaches further limitations of “the clinch fastener comprises: a bolt having a shank and a head, the head including an underside including at least one step defining the at least one outer portion, wherein the at least one step mates with the staking material to deform. clinch, and seal with the staking material” – as shown and described with respect to the angled step of the undersurface.  
. 

Claim(s) 1-5, 7, 9-11, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2019/0219203 to Churchill.
Churchill ‘203 teaches limitations for a “deformable fastening system” – as shown and described, “comprising: a deformable member” – as shown in Fig 7, “and a mating member” – the bolt 14, “that seals with the deformable member” – as shown and described, “wherein the deformable 5member requires a reduced clamp load to seal with the mating member than a conventional clamp load required to seal a non-deformable conventional fastener with a conventional mating member in a conventional fastening system” – One of ordinary skill in the art would recognize that the disclosed deformable member is capable of being clamped to form a seal and requiring less clamp load to seal than a non-deformable conventional fastener with a conventional mating member in a conventional fastening system that cannot form a seal by clamping for example since it is disclosed to form a seal upon clamping.  

As regards claim 3, reference teaches further limitations of “when a first axial force is applied to the fastener, the first outer surface contacts the mating member at a required axial force to seal the deformable fastening system” – as shown and described.  
As regards claim 4, reference teaches further limitations of “first axial force applied to the fastener to reach the required axial force to seal the deformable fastening system is less than 24 220046609.1 28560/324422a second axial force applied to the conventional fastener to seal the conventional fastening system” – One of ordinary skill in the art would recognize that the disclosed deformable member is capable of being clamped to form a seal and requiring less clamp load to seal than a conventional fastening system that requires greater clamping force for example. 


As regards claim 5, reference teaches further limitations of “the first outer portion comprises:  5a rectangular side profile” – as shown.  
As regards claim 7, reference teaches further limitations of “the fastener comprises: a washer having a uniform middle portion defining the inner portion” – the prior art central portion has a uniform thickness corresponding with its cylindrical shape.  
As regards claim 9, reference teaches further limitations of “the washer further comprises:  25220046609.1 28560/324422at least one second outer portion integrally formed with the uniform middle portion that protruding outwardly from the uniform middle portion second side defining a second outer surface bounded by a second outer maximum dimension less than the inner maximum dimension” – the other side’s portion 9. 
As regards claim 10, reference teaches further limitations of “the first outer portion comprises: a first rectangular side profile” – as shown.  
As regards claim 11, reference teaches further limitations of “the at least one second outer 10portion comprises: a second rectangular side profile” – as shown.  
As regards claim 14, reference teaches further limitations of “the mating member comprises:  26 220046609.1 28560/324422a non-deformable fastener having at least one outer portion, wherein the non-deformable fastener at least one outer portion contacts the deformable member to deform the deformable member” – One of ordinary skill in the art would recognize that capability for function as recited is inherent to the disclosed functionality.  

As regards claim 16, reference teaches further limitations of “the deformable member receives the bolt and comprises: a washer or a clamped component” – as shown and described.  
As regards claim 17, reference teaches further limitations of “the non-deformable fastener comprises: a clinch fastener that seals with and clinches the deformable member” – One of ordinary skill in the art would recognize that prior art bolt 10 anticipates broad limitation at least due to intended functionality of physically clinching the washer as disclosed wherein broad limitation has not clearly defined any particular structure that might be relied on to patentably distinguish from the well-known structure of the prior art. 
As regards claim 18, reference teaches further limitations of “the deformable member comprises: a staking material” – As best understood, the material of the prior art structure is intended to function for deformation as part of assembly and anticipates broad limitation. 
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 1,020,738 discloses a washer similar to that presently disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677